                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 5:19-MJ- 2254 -D



                                            )               ORDER
IN RE: NO ENTRY TO COURTHOUSE               )
       MS.MARYDEVINE                        )
                                            )


       On October 17, 2019, Ms. Mary Devine was observed being disruptive during trial

proceedings.· Ms. Mary Devine is prohibited from entering the Terry Sanford Federal Building and

Courthouse, 310 New Bern Avenue, Raleigh, North Carolina 27601, for the duration of the trial of

United States v. Demetrice R. Devine. et al., No. 5:16-CR-12 (E.D.N~C.).

       SO ORDERED. This 18 day of October 2019.




                                                       JA&s c~nim'm
                                                       United States District Judge
